DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
Response to Amendment and Status of Claims
	The applicant’s amendment filed 02/25/2022 has been entered. Claims 1-5, 8-10, 12, and 17 are amended, and no claims have been added or cancelled. Claims 13-15 remain withdrawn due to a restriction/election requirement. Accordingly, claims 1-17 are pending with claims 1-12 and 16-17 under examination.
	The amendment obviates the previous 112(a) rejection, which is hereby withdrawn. However, the new amendment has necessitated a new rejection under 112(a).
Claim Objections
Claim 9 is objected to because of the following informalities: there should be a comma after “the second recoating element” on line 4 of claim 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “…with the storage container fixedly located on a side of a construction field”. The limitation in the claim does not contain support in the originally-filed disclosure.
Claim 1 recites “…construction material being periodically supplied to the recoating device during a build process by moving the recoating device to align with an outlet of the storage container and supplying a charge of construction material to the recoating device in sufficient amount for at least one layer”. The limitation, with particular attention to the underlined portion, does not contain support in the originally-filed disclosure. The applicant is suggested to amend this limitation to the following (or similar – using language from page 5, third paragraph of specification, page 8, paragraph 2 of specification, page 9, second paragraph of specification, and/or page 10, second paragraph of specification):
a sufficient amount for at least one layer”.
The applicant’s specification provides implicit support for “periodically supplying” construction material, but does not clearly provide support for the limitations of “aligning with an outlet of the storage container” or supplying a “charge” of construction material, which are limitations that affect the BRI of the claims.
Claim 1 recites the limitation “the fluent construction material charge is received within a space that is delimited between the first recoating element and the second recoating element”. The “charge” limitation in the claim does not contain support in the originally-filed disclosure. Although it is understood that construction material is received within the above-described space, the construction material is not described in the specification as a “charge”, which has a different scope than simply stating that the construction material is “received”. For example, the scope of “charge” also includes discrete units/blocks of mass or volume (e.g. pods); the specification does not contain support for such an embodiment.
Claims 1, 4-5, 9, and 12 recite multiple instances of the term “the fluent construction material”. The term “fluent” constitutes new subject matter because the term was not used or conveyed to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. The applicant’s specification (see Abstract, for example) uses the term “powdery construction material”, not “fluent construction material”. The term “fluent” in the context of additive manufacturing “construction material” includes any construction material that flows, such as a liquid (because liquids are fluids – i.e. “fluent”), and solids which exhibit fluid In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (MPEP 2163.05 I. B.). In the instant case, the ordinarily skilled artisan would not have been able to predict the operability of other species within the “fluent construction material” genus, because the other species within the genus – i.e. liquids – are not compatible with the claimed method, because liquid-based additive manufacturing processes are materially different than powder-based additive manufacturing processes.
Claim 5 recites the limitation “…and applying a force pressing the fluent construction material into the blade plane”. The originally-filed disclosure does not provide support for this limitation.
Claim 9 recites the limitation “…applying a force pressing the fluent construction material into the construction field”. The originally-filed disclosure does not provide support for this limitation.
	Claims 2-3, 6-8, 10, and 16-17 are rejected as being dependent from rejected independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US 20010050448 A1; of record).
Regarding claims 1 and 3:
“applying a layer” step and the “selective solidifying” step in claim 1.
Regarding the “providing the fluent construction material in a storage container in sufficient quantity to complete an entire build of an object with the storage container fixedly located on a side of a construction field”, although Kubo does not explicitly teach an embodiment with this feature, Kubo acknowledges that it is known in the art that conventional apparatuses require that powder tanks should be located beside the stage for fabrication of a 3D object” [0007]. Although Kubo additionally states that this generally results in the problem of too large of a size of the apparatus, one of ordinary skill in the art would be motivated to relocate the tank to any side of the apparatus, and choose an appropriate size so as to mitigate any size increases as a result of placing a powder tank on side. Thus, the description in [0007] meets the claim limitation.
Regarding “repeating the application of the layer and the selective solidifying of the applied layer until the object is completed” in the “repeating” step of claim 1, Kubo states that the process of forming and binding the layer with a binding material is performed repeatedly to fabricate the 3D object [0022].
With regard to the limitation of “the fluent construction material is being periodically supplied to the recoating device during a build process by moving the recoating device to align with an outlet of the storage container and supplying a charge of construction material to the recoating device in sufficient amount for at least one layer” , the recoating device having a first recoating element and a second recoating element, the first recoating element and the second recoating element being mutually spaced apart from each other in the moving direction of the recoating device, the first recoating element being arranged in front and the second recoating element being arranged at a back of the recoating device with respect to the moving direction of the recoating device” in  claim 1, Kubo discloses an embodiment of a powder supply mechanism 22 which is located between the first spreader roller 21a and the second spreader roller 21b [0132], (Fig. 10), wherein 21a and 21b meet the claimed first and second recoating elements respectively. With regard to the “moving direction”, the entire thin layer forming mechanism 20 [0041] in Kubo can move in the positive or the negative X direction [0132]. 
Kubo does not explicitly teach the limitation of “the fluent construction material is being periodically supplied to the recoating device…to align with an outlet of the storage”; however, this limitation is obvious based on the disclosure of Kubo. It is understood that powder supply mechanism 22 (see Fig. 10, for example) has a finite amount of volume. Thus, for production of an object that requires a substantial amount of powder such that the powder in powder supply mechanism 22 would be fully consumed, refilling powder supply mechanism 22 would be necessary in order to complete production of the object. Kubo acknowledges that conventional apparatuses require a powder tank located beside the stage for fabrication of a 3D object [0007]. Thus, one of ordinary skill in the art would be able to envision that using a powder tank located beside the fabrication stage would be a means for refilling the powder supply mechanism 22; a powder tank necessarily has an outlet (otherwise, powder would not be able to be added or removed), and providing powder into a powder supply mechanism 22 would necessarily mean 
With regard to the limitation of “…and wherein the fluent construction material charge is received within a space that is delimited between the first recoating element and the second recoating element” in claim 1, this limitation is rendered obvious by Kubo. In the instantly claimed method, the space between the two recoating elements define the space in which the construction material is stored. In Kubo, although the entire space between the two rollers (i.e. recoating elements) does not define the construction material storage area, the construction material is still stored in an area between (and slightly above) the two rollers in powder supply mechanism 22 [0132] (Fig. 10). As discussed above, the limitation of receiving construction material from a ‘main’ storage container is obvious; Kubo acknowledges that conventional apparatuses require a powder tank located beside the stage for fabrication of a 3D object [0007]. Thus, one of ordinary skill in the art would be able to envision that using a powder tank located beside the fabrication stage would be a means for refilling the powder supply mechanism 22, and providing powder into a powder supply mechanism 22 would necessarily mean aligning the powder supply mechanism 22 with the powder tank to some degree, otherwise powder would not be able to be transferred from one to another during refilling.
Instant claim 1 notably does not require that the construction material is stored in the entire space delimited by the two recoating elements, but rather only require that it is stored in between the two recoating elements; in other words, to delimit an area means to define the boundaries of the area, and it therefore follows that the claimed construction material only must be stored within the claimed boundaries. The limitation in claim 1 also only defines the physical bounds in terms of the moving direction of the recoating elements, but does not define an upper 
Furthermore, not only is the powder stored in between the rollers 21a and 21b as discussed above, but also the powder is fed via downward to the working surface below, which although not explicitly stated, is a substantially similar manner in which the construction material is fed in the claimed method steps. Therefore, even if a upper (horizontal) boundary was defined to delimit the space, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the construction material only within these bounds, as doing so would allow for simplifying the configuration of the thin-layer forming section 20 [0134], especially in view reducing the size of the apparatus being a consideration [0024]. In Kubo, if a very large amount of powder is fed via powder supply mechanism 22, there would be an accumulation/height of powder (i.e. excess powder) that would reasonably be interpreted as being “stored” in between the rollers 21a/21b (i.e. recoating elements). Such an interpretation is consistent with the use of the thin-layer forming section 20 of Kubo, as having an excess of powder is remedied by the use of rollers 21a/21b and the blades 25a/25b which serve to remedy an excess of powder “stored” between the rollers 21a/21b. The blades 25a/25b meet the claimed “stripping element” of claim 3.
With regard to the limitation of “the second recoating element comprising a second recoating element roller, the fluent construction material being applied to the working plane by the second recoating element” step c of claim 1, as discussed above, Kubo teaches two rollers, both of which can apply/smooth the powder onto the modeling section 50 [0041], [0132], (Fig. 10) and move in both the positive and the negative X direction [0132] as discussed above. 
Regarding claims 2 and 17:
	If the roller has a moving direction at the surface of the powder layer which is equal to the moving direction of the recoating device, it means that the roller is a counter-rotating roller.
Kubo teaches that roller 21a is counter-rotating, that is to say that it is motorized in such a way as to rotate in the opposite direction to its displacement relative to the bed of powder (as indicated by the arrow, which shows a rotation in the counter-clockwise direction, while the thin-layer forming mechanism 20 is moving right (“+X” direction) (Fig. 10). Both rollers rotate [0134], which meets the claimed limitation of the second recoating element roller being rotated during step a).
	Regarding claims 4 and 8:
	Kubo teaches a modification of the embodiments which substitutes a spreader roller for a blade member [0152], which meets claims 4 and 8. In view of the blade member being an equivalent to a roller, it is understood that it achieves a substantially similar result, of densifying the powder. A blade necessarily has an elongation (because a blade exists in three dimensions), and therefore necessarily also extends across a construction field to some degree. The purpose of substituting a spreader roller for a blade member is to 
	In view of the entire thin layer forming mechanism 20 [0041] in Kubo moving in the positive or the negative X direction [0132], when performing the above modification at some point when moving in one of the directions, the blade device will be arranged “rearward” of the roller; for example, if a roller is in the positive X direction and the blade (after modification/substituting roller 21a with a blade) is in the negative X direction, when the mechanism 20 is moving in the positive X direction, the blade would be rearward.
Regarding claim 6:

Regarding claim 7:
As can be seen in Fig. 10 of Kubo, it appears that roller 21b is not being rotated counterclockwise, while roller 21a is being rotated counterclockwise.
Regarding claim 10:
Kubo teaches transferring rotational power to pulley 71 to raise/lower the spreader rollers 21a/21b (i.e. adjusting the inclination of the plane between rollers 21a and 21b) [0119], [0120]. In view of the rollers being raised and lowered based on the angle of inclination, this meets the claimed “at least partially height-adjustable limitation”.
Regarding claim 12:
Figs. 6A and 6B illustrate the operation of a pressure supply mechanism for adjustment of the supply of a powder material [0031], [0085]. Furthermore, Kubo appreciates adjusting parameters based on the desired thickness of the layers [0128]. Based on at least Figs. 6A-6B and Fig. 10, it further appears that the powder supply mechanism 22/22a/22b is/are large enough to supply enough powder for at least 1 layer.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo, as applied to claims 4 and 8 above, in view of Pialot et al. (US 20140363585 A1; of record).
Regarding claim 5:
	Kubo teaches the method as applied to claim 4 above, and further teaches a modification of the embodiments which substitutes a spreader roller for a blade member [0152]. In view of the 
	Kubo is silent regarding the limitation of “at least a part of the surface being oblique with respect to the working plane or sloping upwards in a direction towards the second recoating element roller, the surface contacting construction material in the roller plane and applying a force pressing the fluent construction material into the blade plane”.
With regard to the blade device, in Figure 6 of Pialot depicts an oblique surface that slopes upward towards the recoating element, as shown below in the circled area:

    PNG
    media_image1.png
    427
    742
    media_image1.png
    Greyscale


As can be seen in the figure, the blade is scraping the powder mass 22, which necessarily means that it is applying a force pressing the powder material into the blade plane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use simple substitution of Pialot’s scraper 61 for Kubo’s blade to predictably smooth and distribute powder in a working zone [0048] while building an object via additive manufacturing.
Regarding claim 9:
Kubo teaches the method as applied to claim 8 above, but is silent regarding the limitation of “wherein the blade device includes a surface at a bottom side of the blade device facing the working plane, at least a part of the surface being oblique with respect to the working plane, or sloping upwards in a direction towards the rearward recoating element”.
With regard to the blade device, in Figure 6 of Pialot depicts an oblique surface that slopes upward towards the recoating element, as shown below in the circled area:

    PNG
    media_image1.png
    427
    742
    media_image1.png
    Greyscale


As can be seen in the figure, the blade is scraping the powder mass 22, which necessarily means that it is applying a force pressing the powder material, in view of the powder material lying on the construction field, and the fact that the powder material is being flattened, this means that the construction material has a force being applied into the construction field, meeting the limitation in claim 9 of “the oblique surface contacting…into the construction field”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use simple substitution of Pialot’s scraper 61 for Kubo’s blade to .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo, as applied to claim 1 above, in view of Gothait et al. (US 20160243619 A1; of record).
Regarding claim 11:
Kubo is silent regarding the roller of the frontward and/or rearward recoating element being arranged to be heated.
Gothait teaches a 3D ink jet printing method [Abstract]; during the 3D printing method, a horizontal roller is heated to a roller temperature higher than a layer temperature of the first layer using a heating source either internal or external to the roller [0042]-[0048]. Using a heated roller is beneficial as it allows drying of applied powder layers, which allows for preventing stickiness [0159].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Kubo with those of Gothait, as doing so would allow for preventing sticking of particulate matter to roller blades [0159].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo, as applied to claim 1 above, in view of Scott et al. (US 20110223349 A1; of record).
	Regarding claim 16:
	Kubo is silent regarding the recoating unit being a replaceable recoating module.
The use of replaceable modules such as replaceable powder cassettes is known and obvious in the field of additive manufacturing; Scott teaches using a replaceable powder cassette 
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to apply the replaceable powder cassette technique of Scott to the powder storage means of Kubo because changeover between different materials can be quickly and easily achieved with minimal clean down time [0052]; to change materials, one cassette can be removed from a machine and a different cassette can be added [0052].
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive.
	With regard to the arguments against paragraph [0067] of Kubo (see end of page 7 to page 8), it is respectfully noted that Kubo discloses multiple embodiments, and the primary embodiment relied upon in the rejection is based on Fig. 10, which is represented by paragraph [0132], which uses a single powder supply mechanism 22, rather than two powder supply mechanisms 22a and 22b. "The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2123 II.).

    PNG
    media_image1.png
    427
    742
    media_image1.png
    Greyscale
With regard to the arguments against Pialot and claim 5 (see page 9 of arguments), as discussed in the rejection above, although part of the blade is perpendicular, in Figure 6 of Pialot, the Figure also depicts an oblique surface that slopes upward towards the recoating element, as shown below in the circled area:

	With regard to the arguments against the scraper of Pialot (see last paragraph on page 9), the scraper of Pialot is working against the powder, and therefore necessarily is applying a force pressing the powder into the blade plane; otherwise, the blade would not be able to scrape the powder. It is additionally noted that the applicant does not have support for the new “force” limitations in claims 5 and 9 (see 112(a) rejection above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735